 



EXHIBIT 10.1
(INTERPHASE LOGO) [d49667d4966701.gif]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
     This “Agreement” is between the “Company,” Interphase Corporation, and Marc
E. DeVinney, “Executive.” The Company is organized under the laws of the State
of Texas. Its principal place of business is located at 2901 North Dallas
Parkway, Suite 200, Plano, TX 75093.
Background Statement
     The Company enables rapid platform design and integration for the global
voice and data communications markets through custom and off-the-shelf
communications equipment, embedded software development suites, and systems
integration and consulting services for telecom and enterprise networks.
Executive desires to be employed or continue to be employed by the Company. The
Company desires to employ Executive, provided that as an express, prior
condition of such employment, Executive enters into this Agreement with the
Company.
     This Agreement sets forth the terms of Executive’s employment. The parties
agree that this Agreement is supported by valuable consideration, that mutual
promises and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.   Duties. Executive shall devote Executive’s best efforts to the business of
the Company. Executive shall perform such duties and responsibilities customary
to the position of Vice President of Engineering, including those described on
Exhibit A to this Agreement. Executive shall also perform those duties assigned
by the Company from time to time.

2.   Terms. The “initial term” of employment under this Agreement shall
terminate six (6) months after the date of this Agreement. The initial term of
this Agreement shall automatically renew for successive six (6) month periods,
referred to as “successor terms,” unless either party gives thirty (30) days
written notice of its intention not to renew prior to the expiration of the
initial or any successor term or Executive is terminated for cause.

Page 1



--------------------------------------------------------------------------------



 



3.   Terminable Only For Cause. This Agreement may be terminated by the Company
prior to the expiration of the initial term or any successor term as follows:

  (a)   Due to the death of Executive;     (b)   Due to a physical or mental
disability which prevents Executive from performing the essential functions of
his full duties for a period of ninety (90) consecutive days during the term of
this Agreement, as determined in good faith by a physician reasonably acceptable
to the Company; or,     (c)   For Cause, which is (i) fraud, misappropriation,
embezzlement, dishonesty, or other act of material misconduct against the
Company or any affiliate of the Company; (ii) failure to perform specific and
lawful directives of Executive’s superiors; (iii) violation of any rules or
regulations of any governmental or regulatory body, which is materially
injurious to the financial condition of the Company; (iv) conviction of or plea
of guilty or nolo contendere to a felony; (v) violation of the provisions of 8,
9, 10, 11, 13, or 16; or, (vi) substantial failure to perform the duties and
responsibilities of Executive under this Agreement.

In the event of termination under this paragraph, Executive shall be entitled
only to Executive’s base salary earned through the date of termination. No
accrued but unpaid bonuses or commissions shall be due to Executive.

4.   Termination Without Cause or Nonrenewal. In the event the Company gives
Executive thirty days written notice of its intention not renew a term of this
Agreement, or if Executive is terminated without cause after the expiration of
the initial term, the Executive shall receive an amount equal to six-months
severance pay based on the Executive’s base salary at the time of termination,
payable in bi-monthly or bi-weekly installments as dictated by the regular pay
dates of the Company. No accrued but unpaid bonuses or commissions shall be due
to Executive under this Paragraph. No other severance payment or benefits shall
be due Executive other than those provided for under this Agreement.
Notwithstanding anything stated herein to the contrary, in the event Executive
becomes employed during the period in which the Executive is eligible to receive
post-employment payments under this Paragraph, any amounts received by Executive
in the form of compensation, salary, or other payments shall be offset or shall
reduce any amounts or liability owed by the Company to the Executive under this
Paragraph.



Page 2



--------------------------------------------------------------------------------



 



5.   Compensation. Employer shall pay and provide benefits to Executive
according to the provisions of Executive’s compensation plan described in the
attached Exhibit B. Executive’s compensation plan shall be reviewed on a
periodic basis. The Company reserves the right, and Executive hereby authorizes
Company, to make deductions from Executive’s pay or bonuses to satisfy any
outstanding obligations of Executive to the Company. The Company may offset
against the final payment of wages or bonuses owed to Executive any amounts due
the Company from Executive.   6.   Changes in Position, Location, or
Compensation. If the Company transfers, promotes, or reassigns Executive to
another position or geographic area, or both parties agree to a change in
compensation or benefits during a term of this Agreement or upon the renewal of
a term of this Agreement, an updated employment agreement may be substituted by
agreement of the parties but is not required. Mutually-agreeable changes in
compensation or benefits shall be effected by amendment to and incorporation of
a modified Exhibit B, initialed by the parties or their authorized
representative. All provisions, promises, terms or conditions not modified by an
amendment of Exhibits A - C shall remain in effect and shall not be deemed
revoked or modified beyond the changes set forth in one or more amended
Exhibits.   7.   Executive Representation/Warranty. Executive represents that
Executive is not a party to any agreement with a third party, or limited by a
court order, containing a non-competition provision or other restriction which
would preclude Executive’s employment with Company or any of the services which
Executive will provide on the Company’s behalf.   8.   Duty of Loyalty.
Executive acknowledges the common law duties of reasonable care, loyalty, and
honesty which arise out of the principal/agent relationship of the parties.
While employed and thereafter for whatever term the law may impose, Executive
shall not engage in any activity to the detriment of the Company. By way of
illustration and not as a limitation, Executive shall not discuss with any
customer or potential customer of the Company any plans by Executive or any
other Executives of the Company to leave the employment of the Company and
compete with the Company.   9.   Company Documents. Executive agrees and
acknowledges that Executive holds as the Company’s property all memoranda,
books, papers, letters, and other data, including duplicates, relating to the
Company’s business and affairs (“Company Documents”). This includes Company
Documents created or used by Executive or otherwise coming into Executive’s
possession in connection with the performance of Executive’s job duties. All
Company Documents in the possession, custody, or control of Executive shall be
returned to the Company at the time of termination of employment.

Page 3



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.   In exchange for the mutual promises and obligations contained in this
Agreement, and contemporaneous with its execution or soon thereafter, Employer
promises to deliver to Executive or permit Executive to acquire, be exposed to,
and/or have access to material, data, and information of the Company and/or its
customers or clients that is confidential, proprietary and/or a trade secret
(“Confidential Information”). At all times, both during and after the
termination of employment, the Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of the Executive’s
employment with the Company, to any person, firm or corporation, or use for the
Executive’s own purposes, any Confidential Information. For the purposes of this
paragraph, such information shall include, but is not limited to:

  1.   The Company’s standard operating procedures, processes, formulae,
know-how, scientific, technical, or product information, whether patentable or
not, which is of value to the Company and not generally known by the Company’s
competitors;     2.   All confidential information obtained from third parties
and customers concerning their products, business, or equipment specifications;
    3.   Confidential business information of the Company, including, but not
limited to, marketing and business plans, strategies, projections, business
opportunities, client identities or lists, sales and cost information, internal
financial statements or reports, profit, loss, or margin information, customer
price information; and,     4.   Other information designated by the Company or
deemed by law to be confidential information.

11.   Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  1.   Become associated or affiliated with, employed by, or financially
interested in any business operation which competes in the business currently
engaged in by Company. (The phrase “business currently engaged in by the
Company” includes, but is not limited to, the type of activities in which the
Company was engaged during Executive’s tenure, such as designs and delivers high
performance connectivity adapters for computer and telecommunication

Page 4



--------------------------------------------------------------------------------



 



      networks.)

  2.   Solicit or attempt to solicit the business or patronage of any person,
firm, corporation, partnership, association, department of government or other
entity with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,     3.   In
any way solicit or attempt to solicit the business or patronage of any
Customers.     4.   The parties intend the above restrictions on competition to
be completely severable and independent, and any invalidity or unenforceability
of any one or more such restrictions shall not render invalid or unenforceable
any one or more restrictions.

12.   Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  1.   The geographic territory identified on the attached Exhibit C;     2.  
The cities containing a facility or operation owned or managed by the Company;
and,     3.   A fifty (50) mile radius outside the boundary limits of each such
city.

The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.

13.   Non-Solicitation of Employees. During employment and for a period of
twelve (12) months after termination, Executive agrees not to hire, employ,
solicit, divert, recruit, or attempt to induce, directly or indirectly, any
existing or future employee of the Company to leave their position with the
Company or to become associated with a competing business.

Remedies for Breach

14.   Company’s Right to Obtain an Injunction. Executive acknowledges that the
Company will have no adequate means of protecting its rights under Paragraphs
10, 11, 12, or 13 of this Agreement other than be securing an injunction (a
court order prohibiting the Executive from

Page 5



--------------------------------------------------------------------------------



 



violating the Agreement). Accordingly, the Executive agrees that the Company is
entitled to enforce this Agreement by obtaining a temporary, preliminary, and
permanent injunction and any other appropriate equitable relief. Executive
acknowledges that the Company’s recovery of damages will not be an adequate
means to redress a breach of this Agreement. Nothing contained in this
paragraph, however, shall prohibit the Company from pursuing any remedies in
addition to injunctive relief, including recovery of damages. Executive
expressly acknowledges that the Company has sole discretion regarding whether to
seek a remedy for breaches of Paragraphs 10, 11, 12, or 13 in a court of
competent jurisdiction or by arbitration procedures outlined in paragraph 15.

15.   Arbitration. Executive and the Company agree that any unresolved dispute
or controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

Inventions and Discoveries

16.   Discoveries, Inventions, & Copyrights. Executive shall disclose promptly
to the Company any and all conceptions and ideas for inventions, improvements,
and valuable discoveries, whether patentable or not, which are conceived or made
by the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

General Provisions

17.   Condition to Seeking Subsequent Employment. Executive agrees to show a
copy of this Agreement to any Competitor with whom Executive interviews during
the Executive’s employment with the Company or with whom the Executive
interviews within twelve (12) months following the effective date of the
termination of the Executive’s employment with the Company.

18.   Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent

Page 6



--------------------------------------------------------------------------------



 



jurisdiction, subject to no further appeal, pursuant to which any other party
shall be determined to have breached its obligations hereunder or made any
misrepresentations, such prevailing party shall be entitled to recover, in
addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.

19.   Non-Disparagement and Confidentiality. Except as may be required by law or
as consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (e) as may be
necessary or desirable in obtaining future employment.

20.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, its subsidiaries, affiliates, successors, and
assigns.

21.   Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.

22.   Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.

23.   Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.

24.   Entire Agreement. This Agreement represents the entire agreement between
the Company

Page 7



--------------------------------------------------------------------------------



 



and the Executive with respect to the subject matter hereof, supersedes all
prior agreements dealing with the same subject matter, and may not be changed
except in a writing signed by the party against whom enforcement of the
Agreement, as so changed, is sought.

25.   Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

26.   This agreement shall be effective August 31, 2007.

            Interphase Corporation
      By:   /s/ Gregory B. Kalush         Its: President and Chief Executive
Officer
             

            Executive
        /s/ Marc E. DeVinney                  

Page 8



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [d49667d4966701.gif]
Job Description

     
Job Title: VP of Engineering
  Department: Engineering
Reports To: President and CEO
  FLSA Status: Exempt
Prepared By: D. Shute & G. Kalush
  Approved By: Deborah Shute
Prepared Date: August 7, 2007
  Approved Date: August 13, 2007

SUMMARY
As the senior Engineering individual for the company, the VP of Engineering is
fully responsible for representing and leading all global Engineering functions
in product development and new product development activities. Ultimately
oversees and ensures success of all product development, Engineering schedule
accuracy, goal attainment, budget responsibilities, key corporate and
Engineering processes, and personnel-related decisions.
The Vice President of Engineering is a member of the Executive Team and has
responsibilities critical to the short-term and long-term profitability, growth,
and overall success of the Company. Reporting directly to the CEO, this position
provides proactive Engineering team leadership and organizational leadership.
The VP of Engineering plays a key role in contributing to the company’s
strategic direction and overall strategy in conjunction with the Chief
Technology Officer, VP of Strategic Marketing, and CEO.
As a member of the Executive Team, the VP of Engineering must embrace the
organization’s vision, goals, and values, and display a sense of unity and
alignment with the CEO and the rest of the leadership team which is necessary to
achieve superior business results within the Company.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.
Engineering Leadership
Overall responsibility for all aspects of Engineering (hardware and software
development, SVT, DVT), Interoperability and Systems Integration, and
Engineering Project Management for the Company on a worldwide basis. This
includes establishing effective metrics/measurements and review processes.
Accountable for creating, gaining approval of, and implementing the Engineering
strategy and architecture for the Company.

 



--------------------------------------------------------------------------------



 



Plans and directs the overall Engineering function through local and remote
management in multiple development locations toward the achievement of corporate
goals and objectives.
Accountabilities encompass:
Software Development
Hardware Development
SVT
DVT
CAD
Interoperability
Systems Integration
Engineering Project Management
Implements processes, procedures, systems that maintain the integrity and
accuracy of the Company’s Engineering schedules. Advises the CEO, the Executive
Team, and other internal teams on these matters, as required.
Directs a team of Engineering professionals.
Functions as a responsive “business partner” supporting other functions, i.e.,
sales, marketing, manufacturing, operations, supply chain management, finance,
human resources, etc., by providing a broad range of pro-active support, insight
and attention to detail in areas such as:
Customer responses (RFI, RFQ, RFP, etc.)
Technical Feasibility studies and ERA (Engineering Requirements Analysis)
CPCD’s & MRD’s
CP-12 process deliverables and execution
PIDs (Product Development Documentation)
Engineering Schedules
Engineering change orders
Operating Plans and Budgeting
Headcount changes
Employee relations
Manages the project management function ensuring Engineering schedules stay on
track and that all potential impacts or slips are communication appropriately
with the Executives and CEO.
Further the collection and use of information gathering (including schedule
status, variances, hours worked by person by product, project expenses) using
analytical tools, analyses, and metrics essential to assessing overall business
performance and

 



--------------------------------------------------------------------------------



 



variances from “Plan”. Produces reports and “dashboard” metrics that drive
meaningful information and decision making further down the organizational
ladder. Ensures the full commitment and optimization of the company’s SAP
system, and other software tools available.
Builds and maintains a strong Engineering team. Makes enlightened decisions
regarding the staff’s selection, promotion, and development. Must develop a
Succession Plan with ready-now backups to engineering leadership within a two to
three (2-3) year period and make every effort to develop and broaden the
incumbent Directors of Engineering, Managers, and principle staff as
appropriate.
Establishes Engineering’s vision and mission, short-term and long-range
operating plans, programs, budgets, and development schedules. Implements the
necessary strategies, initiatives, and processes to achieve success.
The VP of Engineering is responsible for the establishing and maintaining the
processes, metrics, policies, programs, and objectives to ensure Interphase
meets its development commitments to it’s customers for all scheduled product
deliveries.
Directs and coordinates the activities of local and remote Engineering teams on
a global basis and ensures effective communication, consistency, and alignment
in their practices and systems, and timeliness of their committed deliverables.
Ensures process excellence and compliance to CP12 and other key processes
involving Engineering.
Advances the R&D process from design initiatives at the customer level to
specification, design for testing, design for manufacturing, and migration from
one technology to another within the context of the design capabilities of the
organization.
Ensures the company’s vision and values are instilled in the
Engineering/development organization.
Confers with CEO to review achievements and to discuss required changes in
programs, resources, processes, strategies or goals as a result of current
customer or market conditions.
Maintains significant interaction with suppliers, marketing and
Engineering/development teams to effectively evaluate future programs under
consideration.
Executive Management
Contributes as a member of the CEO’s Executive Staff on all long-term strategic
and annual operating planning activities. Participates in future plans and the
associated business/budgeting activities to achieve desired results. Prepares
detailed budgets,

 



--------------------------------------------------------------------------------



 



operating plans, CAPEX plans, cost reduction programs, etc.
Supports the integration of new products, programs, customers, partners,
vendors, and potential acquisitions from an operational perspective, as well as
other proposed business development and strategic alliance initiatives. Visible
to customers and involved in “adding value” throughout the organization. (Viewed
and leveraged as a resource by peers.)
In tandem with other key leaders, cultivates a synergistic environment in which
there is cross-functional discussion and the formulation of action plans to
pro-actively address the company’s SWOT, customer requests and requirements,
business development opportunities, promising new products, acquisitions, etc.
Actively participates in customer/partner/vendor meetings, audits, and
presentations, “world tours”, and trade show activities as appropriate. Presents
at Operations Reviews and Board Meetings as requested or required.
The VP of Engineering will assist the Chief Technology Officer, the VP of
Strategic Marketing and the CEO and the rest of the company’s executive
management team in setting the future direction and vision for the company and
helping to develop strategies to achieve the company’s long-term goals. This
includes any necessary realignment in the company’s skills, processes, and
metrics to be successful in achieving future strategic directions.
This position will assist the CTO in the assessment of emerging technologies for
positioning Interphase to take maximum advantage of our company’s core
competencies, skills and market position. Also serves to assist the CTO as the
technology guide for the company.
Participates closely with the CTO, VP of Global Sales, the VP of Strategic
Marketing, and the CEO in developing the strategic product plan for Interphase.
Assists the CTO, VP of Strategic Marketing, and CEO in the formulation and
development of the company’s strategic vision, complete with the assessment of
resources and skills required, technology risk, development assurance programs
and required strategic business partners necessary to secure a strong portfolio
of successful programs for a five-year business horizon. Participates in
strategic planning sessions.
Recommends outsourcing and partnership opportunities as needs arise to improve
time to market, or achieve corporate objectives.

 



--------------------------------------------------------------------------------



 



SUPERVISORY RESPONSIBILITIES The VP of Engineering directs and leads subordinate
managers including Directors of Engineering (Europe and North America), Director
of Interoperability & Systems Integration, and Sr. Manager of Project
Management. Responsible for the overall direction, coordination, and evaluation
of these units. Carries out supervisory responsibilities in accordance with the
organization’s policies and applicable laws and governmental regulations.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
EDUCATION and/or EXPERIENCE
B.S. degree in Electrical Engineering or Computer Science is required. An
advanced technical degree (M.S. or PhD) and/or MBA would be highly desirable.
Prefer fifteen (15+) years of broad Engineering experience, in the design and
development of hardware and/or software products for the computer or
telecommunications networking industry. Experience should be ideally and
predominantly secured with either an established or start-up telecom equipment
provider, and/or high tech software/hardware engineering services company. .
Must have strong leadership skills and the ability to inspire and motivate teams
to perform well and meet company objectives. Must have the ability to translate
customer and/or marketing requirements into high performing products. May be
asked to interface with major customers to understand their needs and
communicate that across the organization to various departments. Leadership
skills also include the ability to develop and communicate vision and business
strategies. Must have knowledge of market and emerging technologies.
Ideally, five plus (5+) years of background functioning as the senior
Engineering leader of a Company, major operating group or subsidiary with
accountability for software, hardware, and Engineering project management.
Prefer that they been a member of the Executive Committee.
Requires an extremely capable VP of Engineering who can truly operate as an
influential member of the CEO’s Staff while making “value-added” contributions
in Engineering and throughout the organization. Building solid working
relationships with key Executive Officers and the Company’s Board of Directors
will also be imperative to the overall execution of the VP’s responsibilities.

 



--------------------------------------------------------------------------------



 



Must possess a balanced business background encompassing more than just
technical skills. Equally important, will be the ability to aggressively
contribute to the company’s long-term and short-term strategic vision,
functioning as a major contributor in support of the Company’s growth strategy,
new products, and services is a high priority, as is the need to become the
CEO’s confidant and “business partner”.
COMMUNICATION AND LANGUAGE SKILLS
Must communicate effectively, concisely, and accurately with integrity, having
the ability to decipher and understand complex customer and market requirements,
analyze and interpret complex scientific and technical journals and
documentation, financial reports, and legal documents and be able to explain
them accurately. Must possess the ability to respond to inquiries or complaints
from customers, partners, regulatory agencies, members of the business
community, Board members, or employees that are from the simple to the complex
in nature. Must possess the ability to effectively and concisely express key
relevant information in written form, whether writing speeches, or articles for
publication that conform to prescribed style and format. Ability to effectively
present information to customers, the executive Leadership Team, the Board of
Directors, our employees, public groups, and/or the media.
MATHEMATICAL SKILLS
Ability to work with advanced engineering and mathematical concepts such as
algorithms, probability and statistical inference, and fundamentals of plane and
solid geometry and trigonometry. Ability to apply concepts such as fractions,
percentages, ratios, and proportions to practical situations.
REASONING ABILITY
Excellent ability to read and understand very complex and technical information
and then apply that knowledge of information to the company’s own situation to
develop strategies and solve problems. Must be able to pro-actively and
effectively define problems, collect data, establish facts, make sound
recommendations, draw valid conclusions, and solve complex problems daily.
Ability to interpret an extensive variety of technical instructions or
engineering schematics in mathematical or diagram form and deal with several
abstract and concrete variables.
PHYSICAL DEMANDS The physical demands described here are representative of those
that must be met by an employee to successfully perform the essential functions
of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.
While performing the duties of this job, the employee is regularly required to
talk and hear. The employee frequently is required to walk, sit, stand, and
reach with hands and arms. International travel requires sitting for prolonged
periods of time. The employee must occasionally lift and/or move up to 25
pounds. Specific vision abilities required by this job include close vision and
color vision.

 



--------------------------------------------------------------------------------



 



WORK ENVIRONMENT
The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.
This position does require regular and significant travel, both national and
international. Employee must possess, or be qualified to obtain, a valid
passport.

         
 
  Initials                       
 
                          

Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $6,538.47 per pay period ($170,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Key Talent Bonus. Executive shall be eligible for an annual bonus for FY2007 of
$35,000 based upon the Corporation’s existing Executive Bonus Plan. This bonus
will be tied to Executive Incentive Targets (MBOs) for 2007. The bonus will be
awarded based on achievement of specific corporate objectives, as determined by
the Company, and is subject to change annually by the Board of Directors.
Equity. The Corporation shall, according to the Company’s Long-Term Stock
Incentive Plan and with the approval of the CEO and Board of Directors, grant to
Executive 10,000 shares of restricted stock of the Company. Executive’s right,
title, and interest to any stock conferred under the Employment Agreement shall
be controlled and governed by terms and conditions of the Company’s Long-Term
Stock Incentive Plan. The per share price will be determined as of the close of
NASDAQ trading on Executive’s first day of employment.
Executive Benefit Plans. Based on the plans in force at the time, and subject to
change at any time, the Executive will be provided with a comprehensive and
competitive benefits package including medical, dental, vision, life, AD&D, STD,
LTD, etc., all effective on hire date. Executive will be 401k eligible with
discretionary matching contribution after 60 days of employment. The Executive
shall be eligible to participate in any benefit plan maintained by the Company,
according to the terms and conditions of those plans. Executive will pay same as
all other Executive and non-Executive employees for health premiums.
Severance Pay. 6 months package, subject to terms and conditions. Please refer
to section 4, “Termination Without Cause or Nonrenewal”, on page 2 of the
Employment Agreement.
Executive Disability Plan. The Executive is eligible to apply for a voluntary
Executive Disability Plan. If approved by the carrier for coverage, the premiums
will be paid for by the Executive.
Vacation and Leave. Executive shall be entitled to three (3) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Cell Phone & Computer. Executive will be furnished with a laptop and cell
phone/PDA for business purposes.

 



--------------------------------------------------------------------------------



 



Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.

         
 
  Initials:                       
 
                          

Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States

         
 
  Initials:                       
 
                          

Exhibit C

 